Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03-01-2021 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-4, 7-14, and 16-20 remain rejected as discussed below.
Claims 5-6 and 15 are objected to.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (US 2018/0159802) in view of McCanne et al (US 2015/0124835). Hereafter referred to as Bao and McCanne.
Regarding claims 1, 11, and 20. Bao discloses a packet processing method by a first network device, the method comprising: obtaining, at a Medium Access Control (MAC) layer (see at least paragraphs [0049]-[0051])), a first fragmented data frame comprised in a first data frame (see at least abstract: data packet received and fragmented into several slices); buffering the first fragmented data frame into a first queue, wherein the first queue is latency-sensitive (see at least paragraphs [0021], [0051]: different queues are configured to handle different priority policy); obtaining, at the MAC layer, a second fragmented data frame comprised in a second data frame; buffering the second fragmented data frame into a second queue, wherein the second queue is latency-insensitive (see at least paragraphs [0021], [0051]: different queues are configured to handle different priority policy); scheduling the first fragmented data 
Bao discloses all the limitations of the claimed invention with the exception of 
buffering the first fragmented data frame into a latency-sensitive first queue responsive to the first fragmented data frame being a latency-sensitive fragmented data frame and 
buffering the second fragmented data frame into a latency-insensitive second queue responsive to the second fragmented data frame being a latency-insensitive fragmented data framer. However, McCanne, from the same field of endeavor, teaching buffering the first fragmented data frame into a latency-sensitive first queue responsive to the first fragmented data frame being a latency-sensitive fragmented data frame and 
buffering the second fragmented data frame into a latency-insensitive second queue responsive to the second fragmented data frame being a latency-insensitive fragmented data framer (see at least figure 2b and paragraph at least paragraphs [0002] and [0068]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of McCanne, as indicated, into the communication method of Bao by buffering the first fragmented data frame into a latency-sensitive first queue responsive to the first fragmented data frame being a latency-sensitive fragmented data frame and buffering the second fragmented data frame into a latency-insensitive second queue responsive to the second fragmented 
Regarding claims 2 and 12. Bao discloses a packet processing method wherein obtaining, at the MAC layer, the first fragmented data frame comprised in the first data frame comprises receiving, using a first ingress MAC port, the first fragmented data frame that carries a latency-sensitive label (see at least abstract and paragraphs [0049]-[0051]). 
Regarding claims 10 and 19. Bao discloses a packet processing method wherein obtaining, at the MAC layer, the second fragmented data frame comprised in the second data frame comprises: receiving, the second data frame using a second ingress MAC port; and fragmenting the second data frame to obtain the second fragmented data frame (see at least abstract and paragraphs [0049]-[0051])..
Claims 3-4, 8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of McCanne and further in view of Lam et al (US 2006/0182118). Hereinafter referred to as Lam.
Regarding claims 3 and 13, Bao in view of McCanne discloses all the limitations of the claimed invention with the exception of obtaining, at the MAC layer, the first fragmented data frame comprised in the first data frame comprises: receiving, the first data frame using a first ingress MAC port; and fragmenting the first data frame to obtain the first fragmented data frame, wherein the first ingress MAC port is configured to be bound to receive a latency-sensitive data frame. However, lam, from the same field of endeavor, teaches receiving, the first data frame using a first ingress MAC port; and fragmenting the first data frame to obtain the first fragmented data frame, wherein the 
Regarding claims 4 and 14, Bao in view of McCanne  and further in view of Lam discloses a packet processing method wherein the first fragmented data frame comprises a latency-sensitive label (Bao: see see at least paragraphs [0021], [0051]).
Regarding claims 3 and 13, Bao in view of McCanne discloses all the limitations of the claimed invention with the exception of buffering the first fragmented data frame; reassembling all of the fragmented data frames comprised in the first data frame after all fragmented data frames comprised in the first data frame are buffered; obtaining a reassembled first data frame based on reassembling all of the fragmented data frames; and sending the reassembled first data frame to a second network device. However, Lam, from the same field of endeavor, teaches buffering the first fragmented data frame; reassembling all of the fragmented data frames comprised in the first data frame after all fragmented data frames comprised in the first data frame are buffered; obtaining a reassembled first data frame based on reassembling all of the fragmented data frames; and sending the reassembled first data frame to a second network device (see at least paragraph [0292]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Lam, as indicated, into the communication method of Bao in view of McCanne efficiently processing traffic.
Claims 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of McCanne and further in view of Frank et al (US 2004/0073694). Hereinafter referred as Frank.
Regarding claims 7 and 16, Bao in view of McCanne discloses all the limitations of the claimed invention with the exception of transparently transmitting the first fragmented data frame to a second network device. However, Frank, from the same field of endeavor, teaches transparently transmitting the first fragmented data frame to a second network device (see at least figures 1 and 3A). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Frank, as indicated, into the communication method of Bao in view of McCanne for the purpose of delivering data efficiently based on priority.
Regarding claims 9 and 18, Bao in view of McCanne discloses all the limitations of the claimed invention with the exception of obtaining, at the MAC layer, the second fragmented data frame comprised in the second data frame comprises receiving, using a second ingress MAC port, the second fragmented data frame that carries a latency-insensitive label. However, Frank, from the same field of endeavor, teaches obtaining, at the MAC layer, the second fragmented data frame comprised in the second data frame comprises receiving, using a second ingress MAC port, the second fragmented data frame that carries a latency-insensitive label (see at least figures 1 and 3A). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Frank, as indicated, into the communication method of Bao in view of McCanne for the purpose of delivering data efficiently based on priority.
Allowable Subject Matter
Claims 5-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-14, and 16-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476